 

EXHIBIT 10.7

EXECUTION COPY

Loan No. RX0583

AMENDED AND RESTATED CONTINUING GUARANTY

This AMENDED AND RESTATED CONTINUING GUARANTY (this “Continuing Guaranty”) is
jointly and severally made and entered into as of December 31, 2014, by NEW ULM
TELECOM, INC., a Minnesota corporation (the “Borrower”), each of the signatories
listed on the signature pages hereto as Guarantors and each of the other Persons
that becomes a party hereto pursuant to Section 14 (the “Guarantors” and
individually, a “Guarantor”), in favor of and for the benefit of COBANK, ACB,  a
federally chartered instrumentality of the United States of America (“CoBank”). 
This Continuing Guaranty amends and restates in its entirety that certain
Continuing Guaranty, dated as of January 4, 2008, made by the Borrower,
Hutchinson Telephone Company, New Ulm Long Distance, Inc., New Ulm Cellular #9,
Inc., New Ulm Phonery, Inc., Peoples Telephone Company, Western Telephone
Company, Hutchinson Telecommunications, Inc. and Hutchinson Cellular, Inc., in
favor of CoBank, as modified by that certain Agreement Regarding Amendments to
Loan Documents dated as of December 19, 2012, that certain Joinder to Continuing
Guaranty dated as of December 31, 2012 by Sleepy Eye Telephone Company in favor
of CoBank and that certain Second Agreement Regarding Amendments to Loan
Documents dated as of September 5, 2014, and as such may have been otherwise
amended, restated, supplemented or otherwise modified (the “Prior Guaranty”). 

R E C I T A L S:

WHEREAS, CoBank and the Borrower have entered into that certain Amended and
Restated Master Loan Agreement, dated as of the date hereof (the “MLA”), that
certain Amended and Restated Second Supplement to the Amended and Restated
Master Loan Agreement, dated as of the date hereof (the “Second Supplement”),
and that certain Amended and Restated Third Supplement to the Amended and
Restated Master Loan Agreement, dated as of the date hereof (the “Third
Supplement”; and together with the MLA, the Second Supplement and the Third
Supplement, collectively, the “Loan Agreement”), providing for the availability
of certain credit facilities to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS,  each Guarantor is a direct or indirect subsidiary of the Borrower;

WHEREAS,  each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the advances provided for by the Loan
Agreement to the Borrower; and

1

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 

WHEREAS, as an inducement to CoBank to enter into the Loan Agreement and make
the advances provided for therein, each Guarantor has agreed to guarantee the
obligations of the Borrower to CoBank, all on the terms and conditions set forth
in this Continuing Guaranty;

NOW, THEREFORE,  in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, each Guarantor and the Borrower hereby
agree, jointly and severally, and hereby amend and restate the Prior Guaranty as
follows:


SECTION 1.                RULES OF CONSTRUCTION. THE FOLLOWING RULES OF
CONSTRUCTION SHALL BE APPLICABLE FOR ALL PURPOSES OF THIS CONTINUING GUARANTY
AND ALL AMENDMENTS AND SUPPLEMENTS HERETO EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
OR UNLESS THE CONTEXT OTHERWISE REQUIRES:


(A)                         CAPITALIZED TERMS USED IN THIS CONTINUING GUARANTY,
UNLESS OTHERWISE DEFINED HEREIN, SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE
LOAN AGREEMENT;


(B)                          THE TERMS USED HEREIN SHALL, UNLESS THE CONTEXT
OTHERWISE REQUIRES, INCLUDE THE PLURAL AS WELL AS THE SINGULAR, AND VICE VERSA;
AND TERMS IMPORTING ANY GENDER SHALL INCLUDE THE OTHER GENDER;


(C)                          ALL REFERENCES IN THIS CONTINUING GUARANTY TO
DESIGNATED SECTIONS, PARAGRAPHS, OTHER SUBDIVISIONS, SCHEDULES, EXHIBITS AND
OTHER ATTACHMENTS ARE TO THE DESIGNATED SECTIONS, PARAGRAPHS, SUBDIVISIONS,
SCHEDULES, EXHIBITS AND ATTACHMENTS OF THIS CONTINUING GUARANTY, UNLESS
OTHERWISE SPECIFICALLY PROVIDED;


(D)                         THE TERMS “HEREOF,” “HEREIN,” “HERETO,” “HEREUNDER”
AND THE LIKE MEAN AND REFER TO THIS CONTINUING GUARANTY AS A WHOLE AND NOT
MERELY TO THE SPECIFIC SECTION, ARTICLE, PARAGRAPH OR CLAUSE IN WHICH THE
RESPECTIVE TERM APPEARS;


            (E)                          THE TERM “PERSON” INCLUDES NATURAL
PERSONS, CORPORATIONS, LIMITED LIABILITY COMPANIES, LIMITED PARTNERSHIPS,
LIMITED LIABILITY PARTNERSHIPS, GENERAL PARTNERSHIPS, JOINT STOCK COM­PANIES,
JOINT VENTURES, ASSOCIATIONS, COMPANIES, TRUSTS, BANKS, TRUST COMPANIES, LAND
TRUSTS, BUSINESS TRUSTS OR OTHER ORGANIZATIONS, WHETHER OR NOT LEGAL ENTITIES,
AND GOVERNMENTS AND AGENCIES AND POLITICAL SUBDIVISIONS THEREOF AND THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS (OR IN THE CASE OF A GOVERNMENTAL
PERSON, THE SUCCESSOR FUNCTIONAL EQUIVALENT OF SUCH PERSON);

2

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 


(F)                           THE TERM “WRITING” SHALL INCLUDE PRINTING, TYPING,
LITHOGRAPHY AND OTHER MEANS OF REPRODUCING WORDS IN A TANGIBLE VISIBLE FORM;


(G)                         REFERENCES TO AGREEMENTS AND OTHER CONTRACTUAL
INSTRUMENTS SHALL BE DEEMED TO INCLUDE SUBSEQUENT AMENDMENTS, ASSIGNMENTS,
EXTENSIONS, RENEWALS, AND OTHER MODIFICATIONS THERETO, BUT ONLY TO THE EXTENT
SUCH AMENDMENTS, ASSIGNMENTS, EXTENSIONS, RENEWALS AND OTHER MODIFICATIONS ARE
NOT PROHIBITED BY THE TERMS OF THIS THE LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT;


(H)                         ALL REFERENCES TO STATUTES AND RELATED REGULATIONS
SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY SUCCESSOR STATUTES AND REGULATIONS;


(I)                            THE TERMS “INCLUDING,” “INCLUDES” AND “INCLUDE”
SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION”;


(J)                            THE TERM “BANKRUPTCY CODE” MEANS TITLE 11 OF THE
UNITED STATES CODE ENTITLED “BANKRUPTCY,” OR ANY APPLICABLE BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR FEDERAL OR STATE LAW NOW OR HEREAFTER IN EFFECT AND
ALL RULES AND REGULATIONS PROMULGATED THEREUNDER; AND


(K)                         THE TERM “OTHER DEBTOR RELIEF LAW” MEANS,
COLLECTIVELY, ANY LAW, STATUTE OR REGULATION OTHER THAN THE BANKRUPTCY CODE
RELATING TO DISSOLUTION, LIQUIDATION, CONSERVATORSHIP, BANKRUPTCY, MORATORIUM,
READJUSTMENT OF DEBT, COMPROMISE, REARRANGEMENT, RECEIVERSHIP, INSOLVENCY,
REORGANIZATION OR SIMILAR DEBTOR RELIEF FROM TIME TO TIME IN EFFECT AFFECTING
THE RIGHTS OF CREDITORS GENERALLY.


SECTION 2.                OBLIGATIONS.  “OBLIGATIONS” SHALL MEAN, COLLECTIVELY,
(A) ALL OBLIGATIONS, LIABILITIES AND INDEBTEDNESS OF EVERY NATURE OF BORROWER
AND ALL OTHER LOAN PARTIES UNDER THE LOAN DOCUMENTS (INCLUDING ANY INTEREST RATE
AGREEMENT PROVIDED BY COBANK) FROM TIME TO TIME OWED TO COBANK OR ANY INDEMNITEE
AND (B) ALL OTHER OBLIGATIONS, LIABILITIES AND INDEBTEDNESS OF EVERY NATURE OF
BORROWER FROM TIME TO TIME OWED TO COBANK REGARDLESS OF HOW THEY ARISE OR BY
WHAT AGREEMENT OR INSTRUMENT THEY MAY BE EVIDENCED (INCLUDING ANY INTEREST RATE
AGREEMENT PROVIDED BY COBANK), INCLUDING, IN EACH CASE, THE PRINCIPAL AMOUNT OF
ALL DEBTS, CLAIMS AND INDEBTEDNESS, ACCRUED AND UNPAID INTEREST AND ALL
INDEMNITIES, FEES, COSTS AND EXPENSES, WHETHER PRIMARY, SECONDARY, DIRECT,
CONTINGENT, FIXED OR OTHERWISE, ACQUIRED DIRECTLY OR BY ASSIGNMENT OR OTHERWISE,
HERETOFORE, NOW OR FROM TIME TO TIME HEREAFTER OWING, DUE OR PAYABLE, OR ANY
COMBINATION THEREOF, WHETHER BEFORE OR AFTER THE FILING OF A PROCEEDING UNDER
THE BANKRUPTCY CODE OR ANY OTHER DEBTOR RELIEF LAW (WHETHER OR NOT ALLOWED IN
SUCH PROCEEDING) BY OR AGAINST ANY LOAN PARTY OR ANY OF THE SUBSIDIARIES OF ANY
LOAN PARTY; PROVIDED THAT,  EXCLUDED SWAP OBLIGATIONS OF ANY GUARANTOR SHALL IN
ANY EVENT BE EXCLUDED FROM “OBLIGATIONS” OWING BY SUCH GUARANTOR.

3 

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 


SECTION 3.                THE GUARANTY.


          (A)                         EACH OF THE GUARANTORS HEREBY, JOINTLY AND
SEVERALLY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, COMPLETELY AND IMMEDIATELY,
AS PRIMARY OBLIGOR AND NOT MERELY AS SURETY, GUARANTEES TO COBANK THE FULL AND
PROMPT PAYMENT AND PERFORMANCE WHEN DUE (WHETHER AT STATED MATURITY, AS A
MANDATORY PREPAYMENT, BY ACCELERATION OR OTHERWISE) OF THE OBLIGATIONS. UPON
FAILURE BY THE BORROWER OR ANY OTHER LOAN PARTY TO PAY IN FULL WHEN DUE (WHETHER
AT STATED MATURITY, AS A MANDATORY PREPAYMENT, BY ACCELERATION OR OTHERWISE) ANY
OF THE OBLIGATIONS, EACH OF THE GUARANTORS, JOINTLY AND SEVERALLY, AGREES THAT
IT WILL PROMPTLY PAY THE SAME WITHOUT SET-OFF OR COUNTERCLAIM AT THE PLACE AND
IN THE MANNER SPECIFIED IN THE LOAN DOCUMENTS, WITHOUT ANY DEMAND OR NOTICE
WHATSOEVER, AND THAT IN THE CASE OF ANY EXTENSION OF TIME OF PAYMENT OR RENEWAL
OF ANY OF THE OBLIGATIONS, THE SAME WILL BE PROMPTLY PAID IN FULL WHEN DUE
(WHETHER AT STATED MATURITY, AS A MANDATORY PREPAYMENT, BY ACCELERATION OR
OTHERWISE) IN ACCORDANCE WITH THE TERMS OF SUCH EXTENSION OR RENEWAL;


           (B)                          EACH GUARANTOR FURTHER HEREBY, JOINTLY
AND SEVERALLY, AGREES TO PAY TO COBANK, UPON DEMAND, ANY AND ALL LOSSES AND
EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES, PAID OR INCURRED BY
COBANK IN ENFORCING OR ATTEMPTING TO ENFORCE OR COLLECTING OR ATTEMPTING TO
COLLECT, OR OBTAINING ADVICE OF COUNSEL WITH RESPECT OF, ANY RIGHT WITH RESPECT
TO, ANY OR ALL OF THE OBLIGATION OR ANY LOAN DOCUMENT, INCLUDING THIS CONTINUING
GUARANTY, OR IN ATTEMPTING TO PROTECT OR PRESERVE ANY PROPERTY, PERSONAL OR
REAL, SECURING THE OBLIGATIONS OR PLEDGED UNDER ANY LOAN DOCUMENT;


          (C)                          EACH GUARANTOR HEREBY, JOINTLY AND
SEVERALLY, GUARANTEES ANY SUM OR SUMS WHICH BECOME DUE AND OWING TO COBANK AS A
RESULT OF ANY ORDER OF A BANKRUPTCY COURT WHICH REQUIRES COBANK TO TURN OVER
MONEYS PAID BY THE BORROWER, ANY GUARANTOR OR ANY OTHER PERSON TO COBANK ON
ACCOUNT OF THE OBLIGATIONS. EACH GUARANTOR AGREES THAT THIS CONTINUING GUARANTY
SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY
TIME ANY PAYMENT BY THE BORROWER, ANY GUARANTOR OR ANY OTHER PERSON TO COBANK ON
ACCOUNT OF THE OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RETURNED OR
RESTORED UPON THE INSOLVENCY OR BANKRUPTCY OF THE BORROWER, ANY GUARANTOR, OR
ANY OTHER OBLIGOR, GUARANTOR, ENDORSER OR SURETY OF THE OBLIGATIONS, ALL AS
THOUGH SUCH PAYMENT HAD NOT BEEN MADE; AND


(D)                         NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, THE MAXIMUM LIABILITY OF ANY
GUARANTOR HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL IN NO EVENT EXCEED
THE AGGREGATE AMOUNT THAT WOULD RENDER THE GUARANTY OF SUCH GUARANTOR SUBJECT TO
AVOIDANCE UNDER ANY APPLICABLE LAW.

4

--------------------------------------------------------------------------------

 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 


SECTION 4.                THE GUARANTY UNCONDITIONAL. 


           (A)                         EACH GUARANTOR HEREBY AGREES THAT THIS IS
A GUARANTY OF PAYMENT AND PERFORMANCE AND NOT OF COLLECTION ONLY. THE LIABILITY
OF EACH GUARANTOR UNDER THIS CONTINUING GUARANTY SHALL BE ABSOLUTE,
UNCONDITIONAL, DIRECT, COMPLETE AND IMMEDIATE AND SHALL NOT BE CONTINGENT UPON
THE PURSUIT OF ANY REMEDIES AGAINST THE BORROWER, ANY GUARANTOR OR ANY OTHER
PERSON, NOR AGAINST ANY SECURITY OR LIEN AVAILABLE TO COBANK, ITS SUCCESSORS,
SUCCESSORS-IN-TITLE, ENDORSEES OR ASSIGNS. EACH GUARANTOR WAIVES ANY RIGHT TO
REQUIRE THAT AN ACTION BE BROUGHT AGAINST THE BORROWER, ANY GUARANTOR OR ANY
OTHER PERSON OR TO REQUIRE THAT RESORT BE HAD TO ANY SECURITY. IN THE OCCURRENCE
OF A BREACH, DEFAULT, OR EVENT OF DEFAULT UNDER ANY OF THE LOAN DOCUMENTS,
COBANK SHALL HAVE THE RIGHT TO ENFORCE ITS RIGHTS, POWERS AND REMEDIES UNDER ANY
OF THE LOAN DOCUMENTS, IN ANY ORDER, AND ALL RIGHTS, POWERS AND REMEDIES
AVAILABLE TO COBANK IN SUCH EVENT SHALL BE NONEXCLUSIVE AND CUMULATIVE OF ALL
OTHER RIGHTS, POWERS AND REMEDIES PROVIDED THEREUNDER OR HEREUNDER OR BY LAW OR
IN EQUITY. ACCORDINGLY, EACH GUARANTOR HEREBY AUTHORIZES AND EMPOWERS COBANK
UPON ACCELERATION OF THE MATURITY OF ANY OF THE NOTES OR ANY OTHER OBLIGATION,
AT ITS SOLE DISCRETION, AND WITHOUT NOTICE TO SUCH GUARANTOR, TO EXERCISE ANY
RIGHT OR REMEDY WHICH COBANK MAY HAVE OR ANY RIGHT OR REMEDY HEREINAFTER GRANTED
WHICH COBANK MAY HAVE AS TO ANY SECURITY. EACH GUARANTOR EXPRESSLY WAIVES ANY
RIGHT TO REQUIRE ANY ACTION ON THE PART OF COBANK TO PROCEED TO COLLECT AMOUNTS
DUE UNDER ANY LOAN DOCUMENT;


           (B)                          EACH GUARANTOR ASSENTS TO ALL TERMS AND
AGREEMENTS HERETOFORE OR HEREAFTER MADE BY THE BORROWER, ANY OF ITS
SUBSIDIARIES, ANY GUARANTOR, OR ANY OTHER GUARANTOR OF THE OBLIGATIONS WITH
COBANK;


           (C)                          EACH GUARANTOR HEREBY CONSENTS TO THE
FOLLOWING AND AGREES THAT ITS LIABILITY WILL NOT BE AFFECTED OR IMPAIRED BY (I)
THE EXCHANGE, RELEASE OR SURRENDER OF ANY COLLATERAL TO THE BORROWER, ANY
GUARANTOR OR ANY OTHER PERSON, OR THE WAIVER, RELEASE OR SUBORDINATION OF ANY
SECURITY INTEREST, IN WHOLE OR IN PART; (II) THE WAIVER OR DELAY IN THE EXERCISE
OF ANY OF COBANK’S RIGHTS OR REMEDIES AGAINST THE BORROWER, ANY GUARANTOR OR ANY
OTHER PERSON; (III) THE RELEASE OF THE BORROWER, ANY GUARANTOR OR ANY OTHER
PERSON INCLUDING ANY PERSON GUARANTEEING ANY PORTION OF THE OBLIGATIONS; (IV)
THE RENEWAL, EXTENSION OR MODIFICATION OF THE TERMS OF ANY OF THE OBLIGATIONS OR
ANY INSTRUMENT OR AGREEMENT EVIDENCING THE SAME, INCLUDING AN INCREASE IN THE
PRINCIPAL AMOUNT OF ANY OF THE NOTES OR ANY OTHER OBLIGATION; AND (V) THE
ACCEPTANCE BY COBANK OF OTHER GUARANTIES.  TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, EACH GUARANTOR ALSO WAIVES ANY OTHER CIRCUMSTANCE WHICH MIGHT
OTHERWISE CONSTITUTE A DEFENSE ON THE BASIS OF SURETYSHIP;

5

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 


            (D)                         EACH GUARANTOR IRREVOCABLY WAIVES
ACCEPTANCE HEREOF, NOTICE OF ACCEPTANCE HEREOF, AND NOTICE OF ACCELERATION OF
AND INTENTION TO ACCELERATE THE OBLIGATIONS, AND WAIVES THE BENEFIT OF ANY
STATUTES OF LIMITATIONS, PRESENTMENT, DEMAND OR ACTION ON DELINQUENCY, PROTEST,
NOTICE OF DISHONOR, NOTICE OF DEFAULT, NOTICE OF NONPAYMENT OR PROTEST IN
RELATION TO ANY INSTRUMENT EVIDENCING ANY OF THE OBLIGATIONS, AND, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OTHER DEMANDS OR NOTICES REQUIRED BY LAW;


            (E)                          EACH GUARANTOR HEREBY AUTHORIZES
COBANK, WITHOUT NOTICE TO SUCH GUARANTOR, TO APPLY ALL PAYMENTS AND CREDITS
RECEIVED FROM THE BORROWER, FROM ANY GUARANTOR, OR FROM ANY OTHER PERSON OR
REALIZED FROM ANY SECURITY IN SUCH MANNER AND IN SUCH PRIORITY AS COBANK IN ITS
SOLE JUDGMENT SHALL SEE FIT TO THE OBLIGATIONS WHICH ARE THE SUBJECT OF THIS
CONTINUING GUARANTY;


            (F)                           THE LIABILITY OF EACH GUARANTOR UNDER
THIS CONTINUING GUARANTY SHALL NOT IN ANY MANNER BE AFFECTED BY REASON OF ANY
ACTION TAKEN OR NOT TAKEN BY COBANK, WHICH ACTION OR INACTION IS CONSENTED AND
AGREED TO BY SUCH GUARANTOR, NOR BY THE PARTIAL OR COMPLETE UNENFORCEABILITY OR
INVALIDITY OF ANY OTHER GUARANTY OR SURETY AGREEMENT, PLEDGE, ASSIGNMENT, OR
OTHER SECURITY FOR ANY OF THE OBLIGATIONS. NO DELAY IN MAKING DEMAND ON ANY
GUARANTOR FOR SATISFACTION OF ITS LIABILITY HEREUNDER SHALL PREJUDICE COBANK’S
RIGHT TO ENFORCE SUCH SATISFACTION. ALL OF COBANK’S RIGHTS AND REMEDIES SHALL BE
CUMULATIVE AND ANY FAILURE OF COBANK TO EXERCISE ANY RIGHT HEREUNDER SHALL NOT
BE CONSTRUED AS A WAIVER OF THE RIGHT TO EXERCISE THE SAME OR ANY OTHER RIGHT AT
ANY TIME, AND FROM TIME TO TIME, THEREAFTER;


           (G)                         THIS CONTINUING GUARANTY SHALL BE A
CONTINUING ONE AND SHALL BE BINDING UPON EACH GUARANTOR REGARDLESS OF HOW LONG
BEFORE OR AFTER THE DATE HEREOF THE OBLIGATIONS ARE INCURRED UNTIL THIS
CONTINUING GUARANTY IS TERMINATED AS PROVIDED IN THIS CONTINUING GUARANTY, OR
UNTIL, TO THE EXTENT PROVIDED BY APPLICABLE LAW TO THE EXTENT IT CANNOT BE
WAIVED, IS REVOKED BY A GUARANTOR PROSPECTIVELY AS TO FUTURE TRANSACTIONS, BY
WRITTEN NOTICE ACTUALLY RECEIVED BY COBANK, AND SUCH REVOCATION SHALL NOT BE
EFFECTIVE AS TO ANY INDEBTEDNESS EXISTING OR COMMITTED FOR UNDER THE LOAN
AGREEMENT OR THE OTHER LOAN DOCUMENTS AT THE TIME OF ACTUAL RECEIPT OF SUCH
NOTICE BY COBANK, OR AS TO ANY RENEWALS, EXTENSIONS OR REFINANCINGS THEREOF. 
ACCORDINGLY, SO LONG AS THIS GUARANTY IS NOT REVOKED PROSPECTIVELY IN ACCORDANCE
WITH THIS SUBSECTION 4(G),  COBANK MAY RELY CONCLUSIVELY ON A CONTINUING
WARRANTY, HEREBY MADE, THAT EACH GUARANTOR CONTINUES TO BE BENEFITED BY THIS
CONTINUING GUARANTY AND COBANK SHALL HAVE NO DUTY TO INQUIRE INTO OR CONFIRM
THAT THE RECEIPT OF ANY SUCH BENEFITS, AND THIS CONTINUING GUARANTY SHALL BE
EFFECTIVE AND ENFORCEABLE BY COBANK WITHOUT REGARD TO THE RECEIPT, NATURE OR
VALUE OF ANY SUCH BENEFITS;

6

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 


          (H)                         EACH GUARANTOR HEREBY SUBORDINATES ANY AND
ALL INDEBTEDNESS OF ANY LOAN PARTY, INCLUDING ANY OTHER GUARANTOR NOW OR
HEREAFTER OWED TO SUCH GUARANTOR TO THE OBLIGATIONS OF THE BORROWER AND THE
OTHER LOAN PARTIES TO COBANK, AND AGREES WITH COBANK THAT, FROM AND AFTER THE
OCCURRENCE OF A BREACH, DEFAULT OR EVENT OF DEFAULT UNDER ANY OF THE LOAN
DOCUMENTS AND FOR SO LONG AS SUCH BREACH, DEFAULT OR EVENT OF DEFAULT EXISTS,
SUCH GUARANTOR SHALL NOT DEMAND OR ACCEPT ANY PAYMENT OF PRINCIPAL OR INTEREST
FROM ANY LOAN PARTY, INCLUDING ANY OTHER GUARANTOR, SHALL NOT CLAIM ANY OFFSET
OR OTHER REDUCTION OF SUCH GUARANTOR’S LIABILITY HEREUNDER BECAUSE OF ANY SUCH
INDEBTEDNESS AND SHALL NOT TAKE ANY ACTION TO OBTAIN ANY OF THE SECURITY FOR THE
OBLIGATIONS; PROVIDED, HOWEVER, THAT, IF COBANK SO REQUESTS, AND SO LONG AS SUCH
BREACH, DEFAULT OR EVENT OF DEFAULT EXISTS, SUCH INDEBTEDNESS SHALL BE
COLLECTED, ENFORCED AND RECEIVED BY SUCH GUARANTOR AS TRUSTEE FOR COBANK AND BE
PAID OVER TO COBANK ON ACCOUNT OF THE OBLIGATIONS OF THE BORROWER OR ANY OTHER
LOAN PARTY TO COBANK, BUT WITHOUT REDUCING OR AFFECTING IN ANY MANNER THE
LIABILITY OF SUCH GUARANTOR UNDER THE OTHER PROVISIONS OF THIS CONTINUING
GUARANTY; AND


          (I)                            UNTIL THE OBLIGATIONS ARE PAID FINALLY
AND IN FULL AND THIS CONTINUING GUARANTY IS RELEASED AS PROVIDED HEREIN, EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO ENFORCE
ANY OF COBANK’S RIGHTS OR REMEDIES OR PARTICIPATE IN ANY SECURITY NOW OR
HEREAFTER HELD BY COBANK, AND ANY AND ALL SUCH OTHER RIGHTS OF SUBROGATION,
REIMBURSEMENT, CONTRIBUTION OR INDEMNIFICATION AGAINST THE BORROWER, ANY
GUARANTOR OR ANY OTHER PERSON HAVING ANY MANNER OF LIABILITY FOR THE OBLIGATIONS
TO COBANK, WHETHER OR NOT ARISING HEREUNDER, UNDER ANY OTHER AGREEMENT, AT LAW
OR IN EQUITY.


SECTION 5.                RIGHTS OF CONTRIBUTION. THE GUARANTORS HEREBY AGREE AS
AMONG THEMSELVES THAT, IN CONNECTION WITH PAYMENTS MADE HEREUNDER, EACH
GUARANTOR SHALL HAVE A RIGHT OF CONTRIBUTION FROM EACH OTHER GUARANTOR IN
ACCORDANCE WITH APPLICABLE LAW. EACH GUARANTOR’S RIGHTS OF CONTRIBUTION SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 4 HEREOF. THIS SECTION 5 SHALL IN
NO RESPECT LIMIT THE OBLIGATIONS AND LIABILITY OF ANY GUARANTOR TO COBANK, AND
EACH GUARANTOR SHALL REMAIN LIABLE TO COBANK UP TO THE MAXIMUM LIABILITY OF SUCH
GUARANTOR HEREUNDER.

7

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 


SECTION 6.                SECURITY.  EACH OF THE GUARANTORS ACKNOWLEDGES AND
AGREES THAT ITS OBLIGATIONS HEREUNDER ARE SECURED IN ACCORDANCE WITH THE TERMS
OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND THAT COBANK MAY EXERCISE ITS
REMEDIES THEREUNDER IN ACCORDANCE WITH THE TERMS THEREOF.


SECTION 7.                REPRESENTATIONS AND WARRANTIES. EACH GUARANTOR
REPRESENTS AND WARRANTS TO COBANK, ON THE DATE HEREOF AND ON THE DATE ANY
ADVANCE UNDER THE LOAN AGREEMENT IS MADE, CONVERTED OR CONTINUED, AS FOLLOWS:


           (A)                         ORGANIZATION, POWERS, EXISTENCE, ETC.
SUCH GUARANTOR (I) IS DULY ORGANIZED OR FORMED, VALIDLY EXISTING, AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION, ORGANIZATION OR
FORMATION (AS APPLICABLE); (II) IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING IN EACH JURISDICTION IN WHICH THE TRANSACTION OF ITS BUSINESS MAKES
SUCH QUALIFICATION NECESSARY UNLESS THE FAILURE TO SO QUALIFY WILL NOT HAVE A
MATERIAL ADVERSE EFFECT; (III) HAS ALL REQUISITE CORPORATE, LIMITED LIABILITY
COMPANY OR PARTNERSHIP (AS APPLICABLE) AND LEGAL POWER TO OWN AND OPERATE ITS
ASSETS AND TO CARRY ON ITS BUSINESS AND TO ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY; AND (IV) HAS DULY
AND LAWFULLY OBTAINED AND MAINTAINED ALL LICENSES, INCLUDING ALL
TELECOMMUNICATIONS LICENSES, WHICH ARE MATERIAL TO THE CONDUCT OF ITS BUSINESS
OR WHICH MAY BE OTHERWISE REQUIRED BY LAW.


           (B)                          DUE AUTHORIZATION; NO VIOLATIONS; ETC.
THE EXECUTION AND DELIVERY BY SUCH GUARANTOR OF, AND THE PERFORMANCE BY SUCH
GUARANTOR OF ITS OBLIGATIONS UNDER, THIS CONTINUING GUARANTY AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE
CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP (AS APPLICABLE) ACTION ON
THE PART OF SUCH GUARANTOR AND DO NOT AND WILL NOT (I) VIOLATE ANY PROVISION OF
ANY LAW OF ANY GOVERNMENTAL AUTHORITY, THE ARTICLES OF INCORPORATION OR
ORGANIZATION (AS APPLICABLE) OR BYLAWS, OPERATING AGREEMENT OR PARTNERSHIP
AGREEMENT (AS APPLICABLE) OF SUCH GUARANTOR, OR ANY MATERIAL AGREEMENT,
INDENTURE, MORTGAGE, OR OTHER INSTRUMENT TO WHICH SUCH GUARANTOR IS A PARTY OR
BY WHICH SUCH GUARANTOR OR ANY OF ITS PROPERTIES IS BOUND OR (II) BE IN CONFLICT
WITH, RESULT IN A BREACH OF, OR CONSTITUTE WITH THE GIVING OF NOTICE OR LAPSE OF
TIME, OR BOTH, A DEFAULT OR EVENT OF DEFAULT UNDER ANY SUCH AGREEMENT,
INDENTURE, MORTGAGE, OR OTHER INSTRUMENT. NO ACTION ON THE PART OF ANY
SHAREHOLDER, MEMBER, MANAGER OR PARTNER (AS APPLICABLE) OF SUCH GUARANTOR IS
NECESSARY IN CONNECTION WITH THE EXECUTION AND DELIVERY BY SUCH GUARANTOR OF,
AND THE PERFORMANCE BY SUCH GUARANTOR OF ITS OBLIGATIONS UNDER, THIS CONTINUING
GUARANTY OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY, EXCEPT FOR SUCH
ACTIONS AS HAVE BEEN TAKEN PRIOR TO OR CONCURRENTLY TO THE DATE HEREOF, ALL OF
WHICH REMAIN IN FULL FORCE AND EFFECT.

8

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 


            (C)                          GOVERNMENTAL APPROVAL. NO LICENSE OF
ANY GOVERNMENTAL AUTHORITY IS NECESSARY IN CONNECTION WITH THE EXECUTION,
DELIVERY, PERFORMANCE, OR ENFORCEMENT OF THIS CONTINUING GUARANTY OR ANY OTHER
LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY, EXCEPT SUCH AS HAVE BEEN
OBTAINED AND ARE IN FULL FORCE AND EFFECT OR WHICH ARE REQUIRED IN CONNECTION
WITH THE ENFORCEMENT OF OR THE EXERCISE OF REMEDIES UNDER ANY LOAN DOCUMENT.


            (D)                         BINDING AGREEMENT. EACH OF THE LOAN
DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY IS, OR WHEN EXECUTED AND DELIVERED
WILL BE, THE LEGAL, VALID, AND BINDING OBLIGATION OF SUCH GUARANTOR, ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, SUBJECT ONLY TO LIMITATIONS ON ENFORCEABILITY
IMPOSED BY THE BANKRUPTCY CODE OR OTHER DEBTOR RELIEF LAW.


            (E)                          FINANCIAL CONDITION. SUCH GUARANTOR
REPRESENTS AND WARRANTS THAT THE LIABILITY AND OBLIGATIONS OF SUCH GUARANTOR
INCURRED OR ARISING UNDER THIS CONTINUING GUARANTY AND OF THE LOAN PARTIES
INCURRED OR ARISING UNDER THE LOAN AGREEMENT MAY REASONABLY BE EXPECTED TO
BENEFIT SUBSTANTIALLY SUCH GUARANTOR DIRECTLY OR INDIRECTLY, AND SUCH
GUARANTOR’S BOARD OF DIRECTORS, MANAGERS, MEMBERS OR GENERAL PARTNER(S), AS
APPLICABLE, HAVE MADE THAT DETERMINATION. SUCH GUARANTOR REPRESENTS AND WARRANTS
THAT IT HAS FULL AND COMPLETE ACCESS TO ALL OF THE LOAN DOCUMENTS AND OTHER
DOCUMENTS RELATING TO THE OBLIGATIONS, HAS REVIEWED THEM AND IS FULLY AWARE OF
THE MEANING AND EFFECT OF THEIR CONTENTS. SUCH GUARANTOR IS FULLY INFORMED OF
THE FINANCIAL CONDITION OF THE LOAN PARTIES, INCLUDING OF THE OTHER GUARANTORS,
AND OF ALL OTHER CIRCUMSTANCES THAT BEAR UPON THE RISKS OF EXECUTING THIS
CONTINUING GUARANTY WHICH A DILIGENT INQUIRY WOULD REVEAL. SUCH GUARANTOR AGREES
THAT COBANK WILL HAVE NO OBLIGATION TO ADVISE OR NOTIFY SUCH GUARANTOR OF OR
PROVIDE SUCH GUARANTOR WITH ANY DATA OR INFORMATION.


            (F)                           INCORPORATED REPRESENTATIONS AND
WARRANTIES. SUCH GUARANTOR REPRESENTS AND WARRANTS THAT THE REPRESENTATIONS AND
WARRANTS SET FORTH IN THE LOAN AGREEMENT AND IN THE OTHER LOAN DOCUMENTS ARE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS THEY RELATE TO SUCH GUARANTOR, EACH
OF WHICH IS HEREBY INCORPORATED HEREIN BY REFERENCE, ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE HEREOF (EXCEPT WHERE SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF SUCH EARLIER DATE), AND COBANK IS ENTITLED TO RELY ON EACH OF THEM AS IF THEY
WERE FULLY SET FORTH HEREIN.

9

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 


SECTION 8.                COVENANTS. EACH GUARANTOR COVENANTS AND AGREES WITH
COBANK THAT SO LONG AS THIS CONTINUING GUARANTY REMAINS IN EFFECT OR THE
OBLIGATIONS HAVE NOT BEEN FULLY PAID OR OTHERWISE SATISFIED, SUCH GUARANTOR WILL
TAKE, OR WILL REFRAIN FROM TAKING, AS THE CASE MAY BE, ALL ACTIONS NECESSARY TO
BE TAKEN OR NOT TAKEN SO THAT NO VIOLATION OF ANY PROVISION, COVENANT OR
AGREEMENT CONTAINED IN THE LOAN AGREEMENT OR IN THE OTHER LOAN DOCUMENTS, EACH
OF WHICH IS HEREBY INCORPORATED HEREIN BY REFERENCE, IS CAUSED BY ANY ACT OR
FAILURE TO ACT OF SUCH GUARANTOR OR ANY OF ITS SUBSIDIARIES.


SECTION 9.                EVENTS OF DEFAULT. THE OCCURRENCE OF ANY OF THE
FOLLOWING SHALL CONSTITUTE AN “EVENT OF DEFAULT” HEREUNDER:


           (A)                         REPRESENTATIONS AND WARRANTIES. ANY
REPRESENTATION OR WARRANTY MADE BY ANY GUARANTOR HEREIN OR IN ANY LOAN DOCUMENT
TO WHICH IT IS A PARTY SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY
MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED MADE; OR


(B)                          PAYMENT DEFAULT.  ANY GUARANTOR SHOULD FAIL TO MAKE
ANY PAYMENT TO COBANK WHEN DUE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY.


(C)                          CROSS-DEFAULT. THE OCCURRENCE OF ANY EVENT OF
DEFAULT UNDER SECTION 10 OF THE MLA; OR


(D)                         COVENANTS AND AGREEMENTS.  ANY GUARANTOR SHOULD FAIL
TO PERFORM OR COMPLY WITH ANY OTHER COVENANT OR AGREEMENT CONTAINED HEREIN, AND
SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF THIRTY (30) DAYS.


PROVIDED, THAT ANY BREACH OF THE TERMS OF THIS CONTINUING GUARANTY WHICH SHALL
ALSO CONSTITUTE A BREACH OF THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE SUBJECT TO THE SAME NOTICE AND CURE RIGHT APPLICABLE TO SUCH BREACH UNDER THE
LOAN AGREEMENT OR SUCH OTHER LOAN DOCUMENT.


SECTION 10.            RIGHT OF SET-OFF. IN ADDITION TO ANY RIGHTS AND REMEDIES
OF COBANK PROVIDED BY LAW OR THE LOAN DOCUMENTS, EACH GUARANTOR HEREBY
IRREVOCABLY AUTHORIZES COBANK AT ANY TIME AND FROM TIME TO TIME DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, WITHOUT NOTICE TO ANY GUARANTOR AND
REGARDLESS OF THE ACCEPTANCE OF ANY SECURITY OR COLLATERAL FOR THE PAYMENT
HEREOF, APPROPRIATE AND APPLY TOWARD PAYMENT OF ALL OR ANY PART OF THE
OBLIGATIONS (A) ANY INDEBTEDNESS DUE OR TO BECOME DUE FROM COBANK TO ANY
GUARANTOR, AND (B) ANY MONEYS, CREDITS OR OTHER PROPERTY BELONGING TO ANY
GUARANTOR, AT ANY TIME HELD BY OR COMING INTO THE POSSESSION OF COBANK OR ANY OF
ITS AFFILIATES.

10

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 


SECTION 11.            MISCELLANEOUS. 


           (A)                         GOVERNING LAW.  WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICT OF LAWS AND EXCEPT TO THE EXTENT GOVERNED BY FEDERAL
LAW, THE LAWS OF THE STATE OF COLORADO, WITHOUT REFERENCE TO CHOICE OF LAW
DOCTRINE, SHALL GOVERN THIS CONTINUING GUARANTY AND ANY OTHER LOAN DOCUMENT FOR
WHICH COLORADO IS SPECIFIED AS THE APPLICABLE LAW, AND ALL DISPUTES AND MATTERS
BETWEEN THE PARTIES TO THIS CONTINUING GUARANTY, INCLUDING ALL DISPUTES AND
MATTERS WHATSOEVER ARISING UNDER, IN CONNECTION WITH OR INCIDENT TO THE GUARANTY
OR OTHER BUSINESS RELATIONSHIP BETWEEN THE PARTIES, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES TO THIS CONTINUING GUARANTY OR ANY OTHER LOAN
DOCUMENT BY AND BETWEEN THE PARTIES FOR WHICH COLORADO IS SPECIFIED AS THE
APPLICABLE LAW. TO THE EXTENT MINNESOTA STATUTES CHAPTER 582.30 IS APPLICABLE,
EACH GUARANTOR WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW MINNESOTA
STATUTES CHAPTER 582.30 AND ACKNOWLEDGES THAT IT REMAINS LIABLE FOR ANY
DEFICIENCY.


          (B)                          BINDING EFFECT. THIS CONTINUING GUARANTY
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, INCLUDING ANY HOLDER OR OWNER OF ANY OF THE
NOTES OR THE OTHER LOAN DOCUMENTS. NONE OF THE GUARANTORS OR THE BORROWER MAY
ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF COBANK.  NO NOTICE TO OR DEMAND ON ANY GUARANTOR OR THE BORROWER
SHALL ENTITLE ANY GUARANTOR OR THE BORROWER TO ANY OTHER OR FURTHER NOTICE OR
DEMAND IN THE SAME, SIMILAR OR OTHER CIRCUM­STANCES.


         (C)                          SEVERABILITY.  TO THE EXTENT ANY PROVISION
OF THIS CONTINUING GUARANTY IS PROHIBITED BY OR INVALID UNDER THE APPLICABLE LAW
OF ANY JURISDICTION, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF
SUCH PROHIBITION OR INVALIDITY AND ONLY IN SUCH JURISDICTION, WITHOUT
PROHIBITING OR INVALIDATING SUCH PROVISION IN ANY OTHER JURISDICTION OR THE
REMAINING PROVISIONS OF THIS CONTINUING GUARANTY IN ANY JURISDICTION.


        (D)                         NON-WAIVER; MODIFICATION; ELECTION OF
REMEDIES. THE FAILURE OF ANY PARTY TO INSIST, IN ANY ONE OR MORE INSTANCES, UPON
A STRICT PERFORMANCE OF ANY OF THE TERMS AND CONDITIONS OF THIS CONTINUING
GUARANTY, OR TO EXERCISE OR FAIL TO EXERCISE ANY OPTION OR RIGHT CONTAINED
HEREIN, SHALL NOT BE CONSTRUED AS A WAIVER OR A RELINQUISHMENT FOR THE FUTURE OF
SUCH RIGHT OR OPTION, BUT THE SAME SHALL CONTINUE AND REMAIN IN FULL FORCE AND
EFFECT. THE CONTINUED PERFORMANCE BY ANY PARTY OF THIS CONTINUING GUARANTY WITH
KNOWLEDGE OF THE BREACH OF ANY TERM OR CONDITION HEREOF SHALL NOT BE DEEMED A
WAIVER OF SUCH BREACH, AND NO WAIVER BY ANY PARTY OF ANY PROVISION HEREOF SHALL
BE DEEMED TO HAVE BEEN MADE, OR OPERATE AS AN ESTOPPEL, UNLESS EXPRESSED IN
WRITING AND SIGNED BY SUCH PARTY. NO ENFORCEMENT OF ANY REMEDY SHALL CONSTITUTE
AN ELECTION OF REMEDIES.

11

--------------------------------------------------------------------------------

 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 


         (E)                          NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREUNDERR TO COBANK SHALL BE GIVEN IN THE MANNER
AND AT THE NOTICE ADDRESS PROVIDED IN OR PURSUANT TO SECTION 15 OF THE MASTER
LOAN AGREEMENT. ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER TO
ANY GUARANTOR SHALL BE GIVEN IN THE MANNER PROVIDED IN SECTION 15 OF THE MASTER
LOAN AGREEMENT AND IN THE CARE OF THE BORROWER AT THE BORROWER’S NOTICE ADDRESS
PROVIDED IN OR PURSUANT TO SECTION 15 OF THE MASTER LOAN AGREEMENT.


          (F)                           COUNTERPARTS. THIS CONTINUING GUARANTY
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES
HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN EXECUTED SHALL BE DEEMED TO
BE AN ORIGINAL AND SHALL BE BINDING UPON ALL PARTIES AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS, AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


          (G)                         HEADINGS. THE HEADINGS OF THE VARIOUS
SECTIONS, SUBSECTIONS AND OTHER SUBPARTS OF THIS CONTINUING GUARANTY HAVE BEEN
INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR
CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


           (H)                         MERGER; AMENDMENT. THIS CONTINUING
GUARANTY REPRESENTS THE FINAL AGREEMENT OF EACH OF THE PARTIES HERETO WITH
RESPECT TO THE MATTERS CONTAINED HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR OR CONTEMPORANEOUS AGREEMENTS, OR SUBSEQUENT ORAL AGREEMENTS, BETWEEN
THE PARTIES. NO AMENDMENT, MODIFICATION, WAIVER, DISCHARGE OR TERMINATION OF ANY
PROVISION HEREOF, NOR ANY CONSENT TO ANY DEPARTURE BY ANY GUARANTOR FROM, ANY
PROVISION OF THIS CONTINUING GUARANTY, SHALL BE EFFECTIVE UNLESS APPROVED BY
COBANK AND CONTAINED IN A WRITING EXECUTED AND DELIVERED BY COBANK AND (IN THE
CASE OF AMENDMENTS) THE GUARANTORS, AND THEN THE SAME SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.


             (I)                            REGULATORY APPROVALS. UPON ANY
ACTION BY COBANK TO COMMENCE THE EXERCISE OF REMEDIES HEREUNDER OR UNDER ANY OF
THE OTHER LOAN DOCUMENTS, EACH GUARANTOR AND THE BORROWER HEREBY UNDERTAKE AND
AGREE TO COOPERATE AND JOIN WITH COBANK IN ANY APPLICATION TO ANY GOVERNMENTAL
AUTHORITY WITH RESPECT THERETO AND TO PROVIDE SUCH ASSISTANCE IN CONNECTION
THEREWITH AS COBANK MAY REASONABLY REQUEST, INCLUDING THE PREPARATION OF,
CONSENT TO OR JOINING IN OF FILINGS AND APPEARANCES OF OFFICERS AND EMPLOYEES OF
SUCH GUARANTOR OR THE BORROWER BEFORE ANY GOVERNMENTAL AUTHORITY, IN EACH CASE
IN SUPPORT OF ANY SUCH APPLICATION MADE BY COBANK, AND SUCH GUARANTOR OR THE
BORROWER, AS APPLICABLE, SHALL NOT, DIRECTLY OR INDIRECTLY, OPPOSE ANY SUCH
ACTION BY COBANK BEFORE ANY SUCH GOVERNMENTAL AUTHORITY.

12

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 


SECTION 12.            CONSENT TO JURISDICTION. TO THE MAXIMUM EXTENT PERMITTED
BY LAW, THE GUARANTORS AND THE BORROWER AGREE THAT ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS CONTINUING GUARANTY OR ANY OF THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
DISTRICT OF COLORADO, ALL AS COBANK MAY ELECT. BY EXECUTION OF THIS CONTINUING
GUARANTY, THE GUARANTORS AND THE BORROWER HEREBY IRREVOCABLY SUBMIT TO EACH SUCH
JURISDICTION, EXPRESSLY WAIVING ANY OBJECTION IT MAY HAVE TO THE LAYING OF VENUE
BY REASON OF ITS PRESENT OR FUTURE DOMICILE. NOTHING CONTAINED HEREIN SHALL
AFFECT THE RIGHT OF COBANK TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY GUARANTOR OR THE BORROWER IN ANY OTHER JURISDICTION OR TO SERVE
PROCESS IN ANY MANNER PERMITTED OR REQUIRED BY LAW.


SECTION 13.              WAIVER OF JURY TRIAL. EACH GUARANTOR, THE BORROWER AND
COBANK HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS CONTINUING GUARANTY, ANY OTHER
LOAN DOCUMENT, OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS CONTINUING GUARANTY, AND THE SURETY RELATIONSHIP THAT IS BEING ESTABLISHED.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS CONTINUING GUARANTY, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH GUARANTOR, THE
BORROWER AND COBANK ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO THIS CONTINUING GUARANTY AND THAT EACH WILL CONTINUE TO RELY ON
THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH GUARANTOR, THE BORROWER AND
COBANK FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THE LOAN DOCUMENTS, THIS CONTINUING GUARANTY OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS. IN THE EVENT OF LITIGATION, THIS CONTINUING
GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. EACH
GUARANTOR, THE BORROWER AND COBANK ALSO WAIVE ANY BOND OR SURETY OR SECURITY
UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF COBANK.

13

--------------------------------------------------------------------------------

 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

           SECTION 14.            Additional Guarantors. Any now existing or
hereafter formed or acquired Subsidiary of the Borrower will (unless such
Subsidiary is prohibited from doing so by any applicable PUC or unless such
Subsidiary is a Foreign Subsidiary or Foreign Subsidiary Holding Company (as
such terms are defined in the Pledge and Security Agreement) or unless such
requirement is waived by CoBank in its sole discretion) execute and deliver to
CoBank a joinder agreement to this Continuing Guaranty in form and substance
acceptable to CoBank in its sole discretion and will thereby become a Guarantor,
with the same force and effect as if originally named as a Guarantor herein for
all purposes of this Continuing Guaranty.  The execution and delivery of any
instrument adding an additional Guarantor as a party to this Continuing Guaranty
shall not require the consent of any other Guarantor hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Continuing
Guaranty.

 


SECTION 15.                        TERMINATION; REINSTATEMENT.  THIS CONTINUING
GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL (A) THE PAYMENT IN FULL OF
THE OBLIGATIONS (OTHER THAN CONTINGENT LIABILITIES THAT, BY THEIR NATURE, MAY
SURVIVE AFTER PRINCIPAL AND INTEREST ON THE LOANS HAVE BEEN REPAID IN FULL), (B)
THE TERMINATION OF THE COMMITMENTS, AND (C) ANY PREFERENCE PERIOD APPLICABLE TO
PAYMENTS MADE ON OR SECURITY GIVEN FOR THE OBLIGATIONS HAS EXPIRED UNDER
APPLICABLE LAW, AT WHICH TIME ANY GUARANTOR MAY REQUEST A WRITTEN INSTRUMENT OF
TERMINATION BE EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF COBANK. 
THIS CONTINUING GUARANTY AND EACH GUARANTOR’S AND THE BORROWER’S OBLIGATIONS
HEREUNDER SHALL BE AUTOMATICALLY REINSTATED IF AT ANY TIME AFTER THIS CONTINUING
GUARANTY HAS BEEN TERMINATED PAYMENT IN WHOLE OR IN PART OF ANY OF THE
OBLIGATIONS IS RESCINDED OR RESTORED TO ANY GUARANTOR OR THE BORROWER OR OTHER
PAYOR OR GUARANTOR OF THE OBLIGATIONS, OR MUST BE PAID TO ANY OTHER PERSON, UPON
THE INSOLVENCY, BANKRUPTCY, LIQUIDATION, DISSOLUTION OR REORGANIZATION OF ANY
GUARANTOR OR THE BORROWER OR OTHER PAYOR OR GUARANTOR OF THE OBLIGATIONS, ALL AS
THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


 


SECTION 16.                        KEEPWELL.  EACH QUALIFIED ECP GUARANTOR
HEREBY JOINTLY AND SEVERALLY ABSOLUTELY AND IRREVOCABLY UNDERTAKES TO PROVIDE
SUCH FUNDS OR OTHER SUPPORT TO EACH OTHER LOAN PARTY AS MAY BE NEEDED BY SUCH
LOAN PARTY FROM TIME TO TIME TO HONOR ALL OF ITS OBLIGATIONS UNDER THE GUARANTY
PROVIDED HEREIN AND UNDER THE OTHER LOAN DOCUMENTS INCLUDING OBLIGATIONS WITH
RESPECT TO SWAP OBLIGATIONS THAT WOULD, IN THE ABSENCE OF THE AGREEMENT IN THIS
SECTION 16 OTHERWISE CONSTITUTE EXCLUDED SWAP OBLIGATIONS (BUT IN EACH CASE,
ONLY UP TO THE MAXIMUM AMOUNT OF SUCH LIABILITY THAT CAN BE HEREBY INCURRED
WITHOUT RENDERING ITS OBLIGATIONS UNDER THIS SECTION 16  OR OTHERWISE UNDER THIS
CONTINUING GUARANTY OR ANY LOAN DOCUMENT, AS IT RELATES TO SUCH OTHER LOAN
PARTIES, VOIDABLE UNDER APPLICABLE LAW RELATING TO FRAUDULENT CONVEYANCE OR
FRAUDULENT TRANSFER, AND NOT FOR ANY GREATER AMOUNT).  THE OBLIGATIONS AND
UNDERTAKINGS OF THE QUALIFIED ECP GUARANTORS UNDER THIS SECTION 16  SHALL REMAIN
IN FULL FORCE AND EFFECT UNTIL ALL OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID AND
PERFORMED IN FULL.  THE LOAN PARTIES INTEND THAT THIS SECTION 16  CONSTITUTE,
AND THIS SECTION 16  SHALL BE DEEMED TO CONSTITUTE, A “KEEPWELL, SUPPORT, OR
OTHER AGREEMENT” FOR THE BENEFIT OF EACH OTHER LOAN PARTY FOR ALL PURPOSES OF
THE COMMODITY EXCHANGE ACT. 

 

14 

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 


   


SECTION 17.                        EFFECT OF AMENDMENT; NO NOVATION. THE
AMENDMENT AND RESTATEMENT OF THE PRIOR GUARANTY PURSUANT TO THIS CONTINUING
GUARANTY SHALL BE EFFECTIVE AS OF THE AMENDMENT DATE (AS DEFINED IN THE SECOND
SUPPLEMENT).  ALL OBLIGATIONS AND RIGHTS OF THE GUARANTORS, THE BORROWER AND
COBANK ARISING OUT OF OR RELATING TO THE PERIOD COMMENCING ON THE AMENDMENT DATE
SHALL BE GOVERNED BY THE TERMS AND PROVISIONS OF THIS CONTINUING GUARANTY; THE
OBLIGATIONS OF AND RIGHTS OF THE GUARANTORS, THE BORROWER AND COBANK ARISING OUT
OF OR RELATING TO THE PERIOD PRIOR TO THE AMENDMENT DATE SHALL CONTINUE TO BE
GOVERNED BY THE PRIOR GUARANTY WITHOUT GIVING EFFECT TO THE AMENDMENT AND
RESTATEMENTS PROVIDED FOR HEREIN.  THIS CONTINUING GUARANTY SHALL NOT CONSTITUTE
A NOVATION OR TERMINATION OF THE GUARANTORS’ OBLIGATIONS UNDER THE PRIOR
GUARANTY OR ANY OTHER LOAN DOCUMENT EXECUTED OR DELIVERED IN CONNECTION
THEREWITH, BUT SHALL CONSTITUTE EFFECTIVE ON THE DATE HEREOF AN AMENDMENT AND
RESTATEMENT OF THE OBLIGATIONS AND COVENANTS OF EACH GUARANTOR AND THE BORROWER
UNDER SUCH LOAN DOCUMENTS (AND EACH GUARANTOR AND THE BORROWER HEREBY REAFFIRM
ALL SUCH OBLIGATIONS AND COVENANTS, AS HEREBY AMENDED).

 

[Signatures commence on following page]

15

--------------------------------------------------------------------------------

 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 

            IN WITNESS WHEREOF,  the Borrower and each Guarantor, intending to
be legally bound hereby, has caused this Continuing Guaranty to be executed and
delivered by its duly authorized officer as of the day and year first above
written.

NEW ULM TELECOM, INC.,

as the Borrower

 

 

By: _/S/___Curtis Kawlewski                          

     Name:  Curtis Kawlewski

     Title:    Chief Financial Officer

 

 

HUTCHINSON TELEPHONE COMPANY, as successor by merger to Hutchinson Acquisition
Corp., as a Guarantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

     Title:    Chief Financial Officer

 

 

NEW ULM LONG DISTANCE, INC.,

as a Guarantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

     Title:    Chief Financial Officer

 

 

 

 

 

[Signatures Continue on Following Page]

 

 

 

16 

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 

[Signatures Continued From Previous Page]

 

 

 

NEW ULM CELLULAR #9, INC.,

as a Guarantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

NEW ULM PHONERY, INC., 

as a Guarantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

PEOPLES TELEPHONE COMPANY, 

as a Guarantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

 

[Signatures Continue on Following Page]

 

 

17

--------------------------------------------------------------------------------

 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 

 

[Signatures Continued from Previous Page]

 

 

 

WESTERN TELEPHONE COMPANY, 

as a Guarantor

 

 

By:_/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

HUTCHINSON TELECOMMUNICATIONS, INC., 

as a Guarantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

HUTCHINSON CELLULAR, INC., 

as a Guarantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

 

 

[Signatures Continue on Following Page]

 

 

 

18

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 

[Signatures Continued from Previous Page]

 

 

SLEEPY EYE TELEPHONE COMPANY, 

as a Guarantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

TECH TRENDS, INC., 

as a Guarantor

 

 

By: _/s/___Curtis Kawlewski                           

     Name:  Curtis Kawlewski

                                                                             
     Title:    Chief Financial Officer

 

NEW ULM EXCHANGE, LLC, 

as a Guarantor

 

 

By: _/s/___Bill Otis                                          

     Name:  Bill Otis

                                                                             
     Title:    President and Chief Manager

 

19

--------------------------------------------------------------------------------

 
 

Amended and Restated Continuing Guaranty

Loan No. RX0583

 

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

COBANK, ACB

 

 

By: _/s/____Lennie Blakeslee               

      Name:  Lennie Blakeslee

      Title:    Vice President

 

20

 

--------------------------------------------------------------------------------